IN THE SUPREME COURT OF THE STATE OF KANSAS

                                  Bar Docket No. 19138

                          In the Matter of JOHN ERNEST GIBSON,
                                        Respondent.

                               ORDER OF DISBARMENT


       In a letter signed August 7, 2020, addressed to the Clerk of the Appellate Courts,
respondent John Ernest Gibson, an attorney admitted to the practice of law in the state of
Kansas, voluntarily surrendered his license to practice law in Kansas, pursuant to
Supreme Court Rule 217(b) (2020 Kan. S. Ct. R. 263).


       At the time of this voluntary surrender, the respondent's license to practice law
was suspended for failure to pay the continuing legal education commission annual fee. A
hearing was also scheduled before the Kansas Board for Discipline of Attorneys on three
disciplinary complaints pending with the Disciplinary Administrator that alleged the
respondent had violated Kansas Rules of Professional Conduct 1.1 (2020 Kan. S. Ct. R.
291) (competence), 1.3 (2020 Kan. S. Ct. R. 295) (diligence), 1.4 (2020 Kan. S. Ct. R.
296) (communication), 1.16 (2020 Kan. S. Ct. R. 340) (termination of representation), 8.1
(2020 Kan. S. Ct. R. 392) (cooperation in disciplinary matter), 8.4 (2020 Kan. S. Ct. R.
394) (professional misconduct), as well as Supreme Court Rule 207 (2020 Kan. S. Ct. R.
246) (cooperation with disciplinary administrator), Rule 208 (2020 Kan. S. Ct. R. 247)
(registration obligations), and Rule 211 (2020 Kan. S. Ct. R. 254) (duty to answer
complaint).


       This court finds that the surrender of the respondent's license should be accepted
and that the respondent should be disbarred.




                                               1
       IT IS THEREFORE ORDERED that John Ernest Gibson be and he is hereby disbarred
from the practice of law in Kansas, and his license and privilege to practice law are
hereby revoked.


       IT IS FURTHER ORDERED that the Clerk of the Appellate Courts strike the name of
John Ernest Gibson from the roll of attorneys licensed to practice law in Kansas.


       IT IS FURTHER ORDERED that this order shall be published in the Kansas Reports,
that the costs herein shall be assessed to the respondent, and that the respondent forthwith
shall comply with Supreme Court Rule 218 (2020 Kan. S. Ct. R. 265).


       Dated this 14th day of September 2020.




                                             2